Case 1:16-cv-06524-GBD-SDA Document 375 Filed 09/14/20 Page 1 of 1
USDC SDNY 3

 

   
  

September 11, 2020

BY ECF

Ay
: |
DATE FILED: SEP 14 2020.
The Honorable George B=BaHies

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street, Room 1310

New York, NY 10007

kz 3 ncuron minnaroac toms Ey

 

 

 

 

Re: Cates v. Trustees of Columbia Univ.,

Dated: SEP 14 200,
—_
No. 1:16-cv-06524-GBD-SDA ~

Dear Judge Daniels:

Pursuant to Section II.C of Your Honor’s Individual Rules and Practices and Local Rule 7.1(d),
Plaintiffs and Defendant (collectively, “the Parties’) respectfully submit this letter requesting
that the Court stay pretrial deadlines! and continue the trial set for January 5, 2021 so that the
parties may pursue mediation.

The Parties have scheduled a mediation with a private mediator for October 21, 2020, and will
advise the Court via letter after that date whether a new schedule should be set. The Parties have
agreed that, if the mediation is not productive, they will request a trial date no later than March
15, 2021. In the meantime, however, the Parties seek to stay the pretrial deadlines so that the
Parties may focus resources on the upcoming mediation—which could potentially obviate the
need for trial.

Defendant has previously requested an extension of the trial date on one occasion because of a
scheduling conflict (Dkt. 367), which the Court granted by extending the trial date by
approximately one month (Dkt. 369).

Sincerely,

SCHLICHTER, BOGARD & DENTON LLP MAYER BROWN LLP

 

/s/ Joel D. Rohlf (with permission) /s/ Brian D. Netter

Joel D. Rohlf (admitted pro hac vice) Brian D. Netter (admitted pro hac vice)
100 South Fourth Street, Suite 1200 1999 K Street Northwest

St. Louis, Missouri 63102 Washington, DC 20006

Telephone: (314) 621-6115 Telephone: (202) 263-3000

Facsimile: (314) 621-5934 Facsimile: (202) 263-3300
jrohlf{@uselaws.com bnetter@mayerbrown,com

Cc: Counsel of record (by ECF)

 

' As currently scheduled, the joint pretrial order is due October 1, 2020, pretrial motions are due
October 16, 2020, and the final pretrial conference is set for November 17, 2020.

 

 
